Exhibit 10.44

BONUS PLAN FOR SENIOR MANAGEMENT OF

CERUS CORPORATION

Approved: January 1, 2006

Amended: December 11, 2008

Amended: February 4, 2010

Amended: March 3, 2010

This document sets forth the complete terms and conditions of the Bonus Plan for
Senior Management of Cerus Corporation (“Cerus” or the “Company”) (the “Senior
Management Bonus Plan”). This Plan went into effect on January 1, 2006 and was
amended on December 11, 2008, February 4, 2010 and March 3, 2010, and will
remain in effect until modified or terminated by the Company. The Plan Year for
this Senior Management Bonus Plan runs from January 1 each year to December 31
each year.

1. Purposes of the Senior Management Bonus Plan

 

  •  

Focus the organization on the goals which are most critical to the Company’s
success;

 

  •  

Attract and retain a high caliber of employee;

 

  •  

Promote a pay-for-results philosophy;

 

  •  

Provide competitive compensation opportunities;

 

  •  

Allow management judgment and flexibility; and

 

  •  

Reinforce the overall compensation strategy.

2. Coverage

This Senior Management Bonus Plan covers the following bonus programs for senior
management at Cerus: Signing Bonuses, Retention Bonuses and Performance Bonuses.

3. Eligibility

 

  •  

Employees must qualify as “Senior Management” of the Company to be eligible for
bonuses under the Senior Management Bonus Plan. The Company retains the sole
discretion to determine which employees qualify as Senior Management and will
provide written notice to all eligible employees of their status as a member of
Senior Management.

 

  •  

The only employees who are eligible for Signing Bonuses or Retention Bonuses are
those employees who are expressly notified of such eligibility in a writing
signed by a Company officer.

 

  •  

Senior Management is not eligible for Recruiting Bonuses.



--------------------------------------------------------------------------------

  •  

All employees who have been designated as Senior Management are eligible for
Performance Bonuses. Senior Management who work part-time are eligible to
receive pro-rata Performance Bonuses based on the number of hours they are
regularly scheduled to work. New Senior Management employees who are hired after
the Plan Year begins are eligible to participate on a pro-rata basis after
completing three months of employment (unless otherwise approved by the CEO).
Eligible Senior Management participants who are on a leave of absence for any
portion of the Plan Year are also eligible to participate on a pro-rata basis,
provided they work at least thirty days during the Plan Year.

 

  •  

Employees are only eligible for bonuses under this Senior Management Bonus Plan
if they sign and date this document and return it to the Company.

4. Amount and Calculation of Bonuses

 

  •  

The amount of any Signing Bonus or Retention Bonus that an eligible employee may
receive will be as set forth in the written document signed by a Cerus officer
notifying the employee of their eligibility for such a bonus. Any terms and
conditions set forth in that document will also apply.

 

  •  

Performance Bonuses:

 

  •  

At the beginning of each Plan Year, the Company shall set commercial goals and
strategic goals for the Plan Year. Goals are generally submitted to the
Compensation Committee by the CEO for approval by the Compensation Committee
before the end of the first quarter of each year.

 

  •  

Commercial Goals:

 

  •  

Commercial goals will generally be based upon empirical results for the
applicable Plan Year, such as revenue, end of year cash balance and profits.

 

  •  

At the beginning of each Plan Year, Compensation Committee will:

 

  •  

assign a percentage value that reflects the significance that the commercial
goals, as a whole, will be accorded in the determination of bonus payouts at the
end of the Plan Year (the “Commercial Goals Multiplier”)

 

  •  

assign a value to each commercial goal that reflects the significance that such
commercial goal will be accorded in the determination of bonus payouts at the
end of the Plan Year (each, a “Commercial Goal Component Value”). The aggregate
value of the Commercial Goal Component Values will equal 100% of the portion of
the bonus payout at the end of the Plan Year attributable to achievement of the
commercial goals.

 

  •  

assign a threshold metric, a target metric and a stretch metric for each
commercial goal.



--------------------------------------------------------------------------------

  •  

At the end of each Plan Year, the Compensation Committee will determine, in its
sole discretion, if and the extent to which each commercial goal has met its
threshold metric, target metric or stretch metric and assign a multiplier to
each commercial goal that reflects such determination (each, a “Commercial Goal
Payout Multiplier”) as follows:

 

  •  

Achievement of less than the threshold metric: multiplier of 0;

 

  •  

Achievement of at least the threshold metric, but not the target metric:
multiplier of no less than 0.5 and no more than 0.99;

 

  •  

Achievement of the target metric, but not the stretch metric: multiplier of no
less than 1.0 and no more than 1.49; and

 

  •  

Achievement of the stretch metric or more: multiplier of no more than 1.5.

 

  •  

The Commercial Goal Payout Multiplier for each commercial goal is then
multiplied by the Commercial Goal Component Value assigned to such goal to
determine the amount of the performance bonus earned for each such commercial
goal (each, a “Commercial Goal Component Payout” and in the aggregate, (the
“Earned Commercial Goals Payout”).

 

  •  

Strategic Goals:

 

  •  

Strategic goals will generally consist of corporate development milestones used
to measure how well the Company has executed on its business plan for the Plan
Year, such as product development goals, clinical development goals or corporate
partnering effort goals.

 

  •  

At the beginning of each Plan Year, the Compensation Committee will assign a
percentage value that reflects the significance that the strategic goals, as a
whole, will be accorded in the determination of bonus payouts at the end of the
Plan Year (the “Strategic Goals Multiplier”).

 

  •  

At the end of the Plan Year, the CEO will determine, subject to final review by
the Compensation Committee, if and the extent to which the strategic goals have
been met (the “Earned Strategic Goals Payout”).

 

  •  

At the end of each Plan Year, the Company will create a bonus pool based on the
achievement of the commercial goals and strategic goals for the applicable Plan
Year as follows:

 

  •  

Each Senior Management employee’s current bonus-year base pay is multiplied by
the applicable bonus target percentage for that employee and then aggregated
among all Senior Management employees (collectively, the “Employee Base Pay
Component”). (Target bonus percentages are assigned at the beginning of each
Plan Year in writing.)



--------------------------------------------------------------------------------

  •  

The product of the Commercial Goals Multiplier and the Earned Commercial Goals
Payout will be added to the product of the Strategic Goals Multiplier and the
Earned Strategic Goals Payout, the sum of which shall then be multiplied by the
Employee Base Pay Component to determine the total amount available in the bonus
pool.

 

  •  

Once the bonus pool is created, the CEO shall determine distribution of the
bonus pool among members of Senior Management based upon individual performance
and contribution, which distribution shall be submitted to the Compensation
Committee for approval. Whether Senior Management employees receive a
Performance Bonus, and the amount of any such Performance Bonus, is entirely
within the discretion of the CEO and the Compensation Committee, and is also
dependent on the Company’s ability to pay.

 

  •  

The Company determines the actual amount of Performance Bonuses based on the
above criteria every January for the preceding year. Once the amount of the
Performance Bonus (if any) is determined 100% of the Performance Bonus will be
awarded in cash.

 

  •  

Any restricted stock units previously granted under the Senior Management Bonus
Plan as a Performance Bonus will be subject to a vesting schedule whereby 1/3
vest on the first year anniversary of grant, 1/3 vest on the second year
anniversary of grant, and 1/3 vest on the third year anniversary of grant,
subject to the employee’s continued service with the Company. Shares of common
stock that vest pursuant to these restricted stock units cannot be sold,
transferred or otherwise disposed of until the entire grant is vested (or if the
employee leaves prior to full vesting, until such time as the entire grant would
have vested if the employee had remained employed). The terms and conditions of
any such grants will governed entirely by the applicable plan documents and
restricted stock unit agreement.

5. Payment of Bonuses

 

  •  

No bonus is earned prior to the date it is actually paid under this Senior
Management Bonus Plan. Therefore, in the event an employee’s employment is
terminated (either by the Company or by the employee, whether voluntarily or
involuntarily) before a bonus is paid, then the employee will not have earned
that bonus, and will not be entitled to any portion of that bonus. The bonus
will be paid as set forth below but in no event will any earned bonus be paid
later than March 31 of the year following the year in which it was earned.

 

  •  

Signing Bonuses are paid on the first payday following the employee’s completion
of the required period of active, full-time employment stated in the employee’s
offer letter. If the employee does not complete the required period of
employment, or is not in good standing with the Company as of the date the
Signing Bonus otherwise would be payable, then the employee will not have earned
the Signing Bonus and no Signing Bonus will be paid.

 

  •  

Retention Bonuses are paid on the first payday following the retention date
specified in the employee’s Retention Bonus Memorandum provided that the
employee remains an active full-time employee of the Company from the date of
such memorandum through the Retention Date.

 

  •  

The Performance Bonus is paid in the January following the end of the Plan Year.
An eligible employee must be actively employed by the Company in good standing
on the day the bonus is paid in order to receive the Performance Bonus.



--------------------------------------------------------------------------------

6. Bonuses Disputes

 

  •  

A Bonus Review Board will be established to review and decide any disputes
arising under this Senior Management Bonus Plan. It shall consist of the
Company’s Chief Executive Officer and Vice President of Administration. Any
employee with an issue related to this Senior Management Bonus Plan shall
provide a written request for review to Human Resources who, in turn, shall
convene the Board to resolve the issue. All decisions of the Bonus Review Board
are final and binding.

7. Legal and Ethical Standards

 

  •  

No employee shall attempt to earn a bonus by engaging in any conduct which
violates any anti-trust laws, other laws, or the Company’s ethical standards,
policies or practices.

 

  •  

No employee shall pay, offer to pay, assign or give any part of his or her
bonus, compensation, or anything else of value to any agent, customer, supplier
or representative of any customer or supplier, or to any other person, as an
inducement or reward for direct or indirect assistance in earning a bonus.

 

  •  

Any infraction of this Senior Management Bonus Plan, or of recognized ethical
standards, will subject the employee to disciplinary action up to and including
termination of employment and revocation of any bonuses under this Senior
Management Bonus Plan to which the employee otherwise would be entitled.

8. Miscellaneous

 

  •  

Nothing in this Senior Management Bonus Plan is intended to alter the at-will
nature of employment with the Company, that is, the employee’s right or the
Company’s right to terminate the employee’s employment at will, at any time with
or without cause or advance notice. In addition, acceptance of this Senior
Management Bonus Plan shall not be construed to imply a guarantee of employment
for any specified period of time.

 

  •  

This Senior Management Bonus Plan contains the entire agreement between the
Company and its employees on this subject, and supercedes all prior bonus
compensation plans or programs of the Company and all other previous oral or
written statements regarding any such bonus compensation programs or plans.

 

  •  

Cerus reserves the right to modify any of the provisions of this Senior
Management Bonus Plan in its sole discretion at any time with 10 days’ written
notice to eligible employees; provided, however, that this Senior Management
Bonus Plan may not be modified or amended except in a writing signed by a
Company officer and upon approval by the Company’s Compensation Committee.

 

  •  

No bonus amounts are guaranteed and all bonuses must be earned in accordance
with the terms of this Senior Management Bonus Plan. The Company will make all
determinations under the Senior Management Bonus Plan within its sole
discretion, including but not limited to: whether a Performance Bonus has been
earned and the amount of any Performance Bonus; and whether an employee is in
good standing.

 

  •  

This Senior Management Bonus Plan shall be governed by and construed under the
laws of the State of California.

*    *    *



--------------------------------------------------------------------------------

I have read and understand the provisions of this Bonus Plan and hereby accept
its terms.

 

 

    

 

  

 

Employee Name (Printed)      Employee Signature    Date